Citation Nr: 0422095	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  99-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for lung disease.  

2.  Entitlement to service connection for right hip disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an increased evaluation for psoriatic 
arthritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1977.  

This appeal arises from September 1998 and December 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  

The September 1998 rating decision denied an increased rating 
for psoriatic arthritis.  The December 1999 rating decision 
denied service connection for a lumbar spine disorder, lung 
disease, a right hip disorder, onychomycosis and 
hypertension.  Subsequently, in a June 2000 rating decision 
the RO granted service connection for onychomycosis and in a 
September 2003 rating decision granted service connection for 
degenerative disc disease of the lumbar spine.  The veteran 
did not file a notice of disagreement with either the rating 
or effective date of service connection for those 
disabilities.  The June 2000 rating decision and September 
2003 rating decision have resulted in there being no case or 
controversy as to those issues.  Therefore, they are moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

According to the transcript of the March 2000 hearing before 
a Member of the Board of Veterans' Appeals in March 2000, the 
veteran had an inferred claim for service connection for 
degenerative arthritis.  Subsequently, the RO in a September 
2003 rating decision granted service connection for 
degenerative disc disease of the lumbar spine and denied 
service connection for arthritis of multiple joints.  The 
claims folder does not contain a notice of disagreement with 
the denial of service connection for arthritis of multiple 
joints.  For that reason the Board has concluded it is not 
currently in appellate status.  38 C.F.R. §§ 20.200, 20.201, 
20.202 (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After reviewing the claims folder the Board of Veterans' 
Appeals (Board) has concluded there are missing records and 
the examination reports are inadequate for rating purposes.  
38 C.F.R. §§ 3.159 and 4.2 (2003).  

The veteran is seeking a higher rating for psoriatic 
arthritis.  Psoriatic arthritis is rated by analogy to 
rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5009, 5002 (2003).  Rheumatoid arthritis is rated either as 
an active process or chronic residuals.  The medical evidence 
currently in the claims folder does not indicate if the 
veteran's psoriatic arthritis is active.  The August 2003 VA 
examination report diagnoses psoriatic arthritis of the hands 
and feet, but did not include evaluation of the joints of the 
hands and feet.  In addition, the VA examiner in August 2003 
indicated that some degree of low back pain was related to 
psoriatic spondylitis arthritis.  The veteran must be 
afforded an examination by a rheumatologist to determine the 
current severity of his psoriatic arthritis.  

The veteran is also seeking service connection for lung 
disease, (which he described as chronic obstructive pulmonary 
disease), a right hip disorder and hypertension.  The veteran 
has repeatedly stated he was treated at the Spokane VA 
Medical Center.  In April 2004 he reported he was receiving 
treatment from his VA physician for hypertension.  The only 
VA treatment record in the claims folder is a March 1998 
intake examination, which includes diagnosis of chronic 
bronchitis and sinusitis.  The veteran's claims must be 
remanded to obtain his VA treatment records from the Spokane 
VA Medical Center.  VA has not fulfilled its duty to assist 
the veteran in obtaining records.  38 C.F.R. 
§ 3.159(c)(2)(2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran 
identify all health care providers who 
have treated him for psoriatic arthritis, 
lung disease, a right hip disorder and 
hypertension since his separation from 
the service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
his records of treatment from the Spokane 
VA Medical Center.  

2.  The veteran should be afforded VA 
rheumatology examination (by a physician) 
to determine the current severity of his 
psoriatic arthritis.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to answer the following 
questions:

Is the veteran's psoriatic arthritis 
active?  If so, how many exacerbations 
per year does the veteran have? Does the 
veteran's psoriatic arthritis produce 
definite impairment of health supported 
by examination findings or incapacitating 
episodes three or more times per year.  

Please identify any chronic residuals of 
psoriatic arthritis, identify the joints 
involved, and specifically report any 
limitation of motion or ankylosis of each 
joint involved.  Please comment on 
whether or not limitation of motion of 
each joint affected may be objectively 
confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of 
painful motion.  

3.  The veteran should be afforded VA 
internal medicine examination (by a 
physician) to determine the nature and 
etiology of the veteran's claimed lung 
disease, hypertension and right hip 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner's 
attention is directed specifically to 
September 1976 records of hospitalization 
in service which stated the veteran had 
an elevated blood pressure reading of 
165/110 on admission and October 1971 
records of treatment for acute 
bronchitis.  After reviewing the 
veteran's medical records, interviewing 
the veteran and examining him the 
examiner is asked to diagnose any current 
lung disease, hypertension and/or right 
hip disorder.  And then answer the 
following questions.  

If the veteran currently has a lung 
disease is it at least as likely as not 
(50% chance) that it began in service?

If the veteran has hypertension is it at 
least as likely as not (50% chance) that 
is began in service or during the initial 
post service year?

If the veteran has a right hip disorder 
is it at least as likely as not (50% 
chance) that it began in service, and if 
arthritis of the right hip is diagnosed 
is it at least as likely as not that is 
began in service or during the initial 
post service year?

The examiner is asked to explain his 
rationale for any opinion expressed.  
4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required as outlined in 38 C.F.R. § 3.159 
(2003).  If further action is required, 
the RO should undertake it before 
readjudication of the claims.  

5.  Thereafter, the RO should review all 
of the evidence of record, including any 
new evidence, and readjudicate the claims 
of entitlement to service connection for 
lung disease, hypertension and a right 
hip disorder and an increased rating for 
psoriatic arthritis.  If any benefit 
sought on appeal is not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The veteran 
should also be afforded an opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




